DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1. Claims 5-6, 12-13 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1-4, 7-11 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satongar et al. (US 20180091923)
Regarding claims 1, 8 and 15, Satongar discloses a system comprising: a wearable head device having a speaker and one or more sensors (fig.1, 108,  Paragraphs: 0023 and 0036: Satongar discusses a head-mounted device, such as a headset or headphones which includes a device sensor); and one or more processors configured to perform a method comprising: determining, based on the one or more sensors, a first position of a user's head at a first time (Paragraphs: 0065, 0067 and fig.7, 11: Satongar discusses how a device angular change within a time windows analyzed to determine whether user has turned to face a new forward facing direction); determining, based on the one or more sensors, a second position of the user's head at 
Satongar discloses the invention set forth above but does not specifically stating “determining the origin of the audio signal comprises applying an offset to a position of the user's head” Satongar however discloses how an audio processor receive re-centering input from re-centering input switch after determining head-mounted device is in static use case; and how an audio processor adjust audio output to render virtual sound source in an adjusted source direction and an adjusted source direction be at offset angle from current device direction. Satongar also discloses how a user calibrate a zero-degree direction of head-mounted device to align with the user's gaze by activating re-centering input switch (Satongar: Paragraphs: 0054-0055, 0057 and 
Considering claims 2, 9 and 16, Satongar discloses the system of claims 1, 8 and 15, wherein determining the origin of the audio signal further comprises determining the origin of the audio signal based on a rate of change of a position of the user's head (Paragraphs: 0065-0067: Satongar discusses how a system adjust audio output in response to rate of device angular change being less than a predetermined rate threshold). 
Considering claims 3, 10 and 17, Satongar discloses the system of claims 2, 9 and 16, wherein determining the origin of the audio signal further comprises: in accordance with a determination that the rate of change exceeds a threshold, determining that the origin comprises a first origin; and in accordance with a determination that the rate of change does not exceed the threshold, determining that the origin comprises a second origin different from the first origin (Paragraphs: 0049-0050 and 0065-0068: Satongar discusses how an audio processor determine that head-mounted device is in dynamic use case in a dynamic environments, such as, jogging or driving around a corner (i.e. origin of audio) based on determining a dynamic reference angular change is within or outside (i.e. threshold) the predetermined range of motion).  
Considering claims 4, 11 and 18, Satongar discloses the system of claims 1, 8 and 15, wherein determining the origin of the audio signal further comprises: in accordance with a determination that a magnitude of the offset is below a threshold, determining that the origin comprises a first origin; and in accordance with a determination that the magnitude of the offset is not below the threshold, determining that the origin comprises a second origin different from the first origin (Paragraphs: 0049-0050 and 0065-0068)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                               02/14/2022